UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-33309 POLY SHIELD TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0953557 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 433 Plaza Real, Suite 175 Boca Raton, Florida (Address of principal executive offices) (Zip Code) 1 (800) 648-4287 Registrant's telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: NONE. Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value Per Share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes[X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (s229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes[X] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $18,876,072 as of June 30, 2011 ($0.45 X 41,946,826) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of March 29, 2012, the Registrant had 95,183,198 shares of common stock outstanding. EXPLANATORY NOTE We are filing this Amendment No. 1 to our Annual Report on Form 10-K for the year ended December 31, 2011, as originally filed with the Securities and Exchange Commission (“SEC”) on March 30, 2012 (the “Original Form 10-K”). This Amendment No. 1 amends Item 8 of Part II of the Original Form 10-K to include the amended report of Dale Matheson Carr-Hilton Labonte LLP, our current principal accountants, for our financial statements for the fiscal year ended December 31, 2011, and to include the report of Mendoza Berger & Company, our former principal accountants, for our financial statements for the fiscal year ended December 31, 2010.Other than the inclusion of the amended report of Dale Matheson Carr-Hilton Labonte, and the report of Medoza Berger & Company, the financial statements included in Item 8 have not been modified, amended or updated. Item 15 of Part III of this Amendment No. 1 has been amended solely to provide updated certifications from our principal executive officer and principal financial officer, as required by Section 302 and 906 of Sarbanes-Oxley Act of 2002 and Rule 12b-15 under the Securities Exchange Act of 1934, as amended. Except as described above, this Amendment No. 1 does not modify, amend or update the disclosure made in the Original Form 10-K. The filing of this Amendment No. 1 shall not be deemed an admission that the Original Form 10-K when made included any untrue statements of material fact or omitted to state a material fact necessary to make a statement not misleading. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 1. Report of Independent Registered Public Accounting Firm (Dale Matheson Carr-Hilton Labonte LLP); 2. Report of Independent Registered Public Accounting Firm (Mendoza Berger & Company); 3. Audited Financial Statements for the Years Ended December 31, 2011 and 2010, including: a. Balance Sheets at December 31, 2011 and 2010; b. Statements of Operations for the years ended December 31, 2011 and 2010; c. Statement of Stockholders’ Deficit for the period from January 1, 2010 to December 31, 2011; d. Statements of Cash Flows for the years ended December 31, 2011 and 2010; and e. Notes to Financial Statements. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of Globetrac Inc. We have audited the accompanying balance sheet of Globetrac Inc. (the “Company”) as at December 31, 2011 and the related statements of operations, stockholders’ deficit and cash flows for the year then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of Globetrac Inc. as of December 31, 2010 were audited by other auditors whose report thereon dated March 29, 2011, expressed an unqualified opinion on those financial statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, based on our audit and the report of other auditors, these financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2011 and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The financial statements of Globetrac Inc. as of December 31, 2010 were audited by other auditors whose report thereon dated March 29, 2011, expressed an unqualified opinion on those financial statements. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred losses in developing its business, and further losses are anticipated.The Company requires additional funds to meet its obligations and the costs of its operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in this regard are described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ DMCL Dale Matheson Carr-Hilton Labonte LLP CHARTERED ACCOUNTANTS Vancouver, Canada March 28, 2012 RDGXBRLParseBegin GLOBETRAC INC. BALANCE SHEETS December 31, 2011 December 31, 2010 ASSETS Current assets Cash $ $ Accounts receivable Prepaids - Total current assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Note payable - Due to related parties Total current liabilities Stockholders' deficit Common stock $0.001 par value, 200,000,000 common shares authorized, 95,183,198 issued and outstanding atDecember 31, 2011 ( 2010 - 89,883,198) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements GLOBETRAC INC. STATEMENTS OF OPERATIONS Year ended December 31, Royalty income $ $ General and administrative expenses Loss before other items ) ) Other items Interest expense ) ) Gainon extinguishment of debt - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements GLOBETRAC INC. STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2 Accumulated Common shares Additional Other Number of Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Income Total Balance at January 1, 2010 $ $ $ ) $ $ ) Net loss - - - ) - ) Balance at December 31, 2010 ) ) Shares issued for debt - - Net loss - - - ) - ) Comprehensive loss - ) ) Balance at December 31, 2011 $ $ $ ) $ $ ) The accompanying notes are an integral part of these financial statements GLOBETRAC INC. STATEMENTS OF CASH FLOWS Year ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Non cash items: Gain on extinguishment of debt ) - Changes in operating assets and liabilities: Accounts receivable ) Prepaids - Accounts payable ) Accrued liabilities ) ) Accrued interest - Due to related party ) Net cash used in operating activities ) ) Cash flows from financing activities Note payable - Due to related parties Net cash from financing Net decrease in cash ) ) Cash, beginning Cash, ending $ $ Cash paid for: Income tax $
